—Appeals from an order of Supreme Court, Erie County (Sedita, Jr., J.), entered October 3, 2001, which, inter alia, annulled the determination of respondent New York State Division of Human Rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Supreme Court erred in annulling the determination of respondent New York State Division of Human Rights (Division) in this proceeding brought pursuant to Executive Law § 298 and in remitting the matter to the Division for further investigation. Where, as here, “a determination of no probable cause is rendered [by the Division] without holding a public hearing pursuant to Executive Law § 297 (4) (a), the appropriate standard of review is whether the determination was arbitrary and capricious or lacking a rational basis” (Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111; see ,also Matter of Hone v New York State Div. of Human Rights, 223 AD2d 761, 762). Upon our review of the record, we conclude that the Division properly investigated petitioner’s complaint (see generally 9 NYCRR 465.6) and *933provided petitioner with a full and fair opportunity to present evidence on his behalf and to rebut the evidence presented by respondent American Airlines (see e.g. Matter of Murphy v Russell Sage Coll., 134 AD2d 716, 717; Matter of Chirgotis v Mobil Oil Corp., 128 AD2d 400, 402-403, lv denied 69 NY2d 612, rearg denied 70 NY2d 748; see also Lee v New York State Human Rights Appeal Bd., 111 AD2d 748, 749, lv denied 66 NY2d 606). Present—Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.